Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00037-CV

              IN THE INTEREST OF N.A.S., JR., B.R.S., and R.C.S., Children

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000351
                        Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED March 21, 2018.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice